DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous prior art rejection of the claims have been considered (and are persuasive - the Examiner’s interpretation of Kim et al. was unreasonable) but are moot in view of the new ground of rejection.  Specifically, a new primary reference has been applied below which is more relevant to the pending claims.  Additionally, a new ground of double patenting (over US Patent No. 11,251,487 and 11,094,994) is applied below.  These new grounds of rejection are not prompted by amendments to the claims therefore this action is NON-FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 7, 8, 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (US Pub 2013/0252037 newly cited) in view of Sekino et al. (US Pub 2012/0308873 of record).
In regard to claim 1 and 11, Chiba teaches a battery pack and/or module, comprising: an accommodating box (i.e. container, see paragraph [0045]) containing: at least one battery unit array structure (i.e. module, batteries 1 in an array, figure 4b), each of the at least one battery unit array structure comprising a plurality of battery units (battery 1); an upper cover (upper shelf); a lower cover (lower shelf  - see figure 4b, paragraph [0045], additionally, the “container” generically disclosed by the prior art is reasonably assumed to have covers), the at least one battery unit array structure (batteries 1) being disposed between the upper cover (upper shelf) and the lower cover (lower shelf); and a fireproof component (a collections of guides 40, preferably made of ceramic - paragraph [0041]) disposed vertically, wherein each of the plurality of battery units (1) in each of the at least one battery unit array structure is provided with a vent (through hole 24) facing towards the fireproof component (40); wherein the fireproof component (40) comprises an extension portion located at an upper end of the fireproof component (second end surface 43), and the extension portion is configured to prevent flame and high- temperature particles ejected from the vent (24) from ejecting upwards in a substantially vertical direction (paragraphs [0030-0047], figures 1-8).
Claim 1 and 11 differ in calling for a plurality of busbars electrically connected to the plurality of battery units. However, a person of ordinary skill in the art would appreciate that a battery cell module would require busbars to connect the battery cells together, such as exemplified by Sekino who teaches a similar battery module including an array of battery cells which are connected together by bus bars (not shown) in order to form an assembled battery (paragraphs [0044-0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include bus bars to join the cell array to form an assembled battery module in the battery module of Chiba as taught by Sekino et al.
In regard to claim 7, Chiba teaches the fireproof component (guide 40) comprises a fireproof main body, and a third extension portion (height 41, first end surface 42) connected to an upper end of the fireproof main body (43) and extending towards the plurality of battery units (1) in a predetermined direction (figure 2, paragraphs [0041-0043]). 
In regard to claim 8, Chiba teaches one battery unit array structure comprises a collecting plate (fire proof plate 50), and the collecting plate (50) is disposed at a side of the one battery unit array structure (1) and connected to the plurality of battery units of the one battery unit array structure (figure 4b, paragraph [0047] - all of the components of the prior art module are considered connected).
In regard to claim 12, Chiba teaches the at least one battery unit array structure comprises two or more battery unit array structures (see multiple arrays on multiple shelfs, figure 4) comprising a first battery unit array structure (on a first shelf) and a second battery unit array structure (on a second shelf) adjacent to the first battery unit array structure; and wherein the vent (though holes 25) of each of the plurality of battery units (1) of the first battery unit array structure and the vent (25) of each of the plurality of battery units (1) of the second battery unit array structure both face towards the fireproof components (each cell has a guide structure 40), and the fireproof component (the collection of guide members 40) is disposed between the vent (25) of each of the plurality of battery units (1) of the first battery unit array structure and the vent (25) of each of the plurality of battery units (1) of the second battery unit array structure (figure 4b).
 In regard to claim 13, Sekino et al. teach a similar battery module including cells 12 in a battery cell array between and upper case 18 and lower case 16 and the desirability to provide a structural curable adhesive 100 on surfaces of the battery cell (see figure 20 for example) which contact both the upper case and lower case (i.e. upper cover and lower cover, see figure 11, 15, 17 etc.) because such results in a battery module with excellent durability from environmental variations such as vibration, shock and thermal cycling (see paragraphs [0046-0051, 0072-0097]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use a structural adhesive to join the cell array to the upper cover (i.e. shelf) and lower cover (shelf) in the battery assembly of Chiba in order to increase the durability of the battery module as taught by Sekino et al.
In regard to claim 14, 15 and 17, Chiba teaches the fireproof component (guide 40) comprises a fireproof main body, and a first and second extension portion (height 41, first end surface 42) connected to an upper end of the fireproof main body (43) and extending towards the plurality of battery units (1) formed into one piece (figure 2, paragraphs [0041-0043], multiple aligning elements 41). 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba and Sekino as applied to claim 1 above, in view of Horikoshi et al. (USP 7,887,941 of record).
As to claim 9 and 10, Chiba teaches the fireproof component is preferably a ceramic (paragraph [0041]) but does not specifically disclose a material or melting point. 
However, Horikoshi et al. disclose of a similar battery pack comprising a battery housing (upper and lowers housing 33, 35) with battery cells 23 mounted there between (figures) which have gas discharge valves (see column 3 line 62) and the desirability to provide a partition wall structure 63 which has a heat insulating layer; and a fireproof wall layer which does not melt at a temperature of gas discharged from the gas discharge valve (Col. 3, lines 45-59). Further, the fireproof wall is an inorganic fire-resistant material having a melting point of 800°C (Col. 5, lines 41-43) and made of mica, a natural ore that has excellent electric insulation, thermal resistance, heat insulation, flexibility, and the like (Col. 9, lines 38-40) which is disposed vertically between battery compartments (Figure 4) in order to prevent fire from spreading to other battery cells even if high-temperature combustible gas is discharged from a battery cell damaged by an impact or the like (Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use mica as a material for the vent guide 40 of Chiba to prevent fires from spreading to other battery cells if high-temperature combustible gas is discharged from one battery unit as taught by Horikoshi et al.  





Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba and Sekino, as applied to claim 14 above, and further in view of Lee (U.S. Patent Application Publication No. 2018/0269440 of record. 
Regarding claim 16, Chiba teach the battery module as applied above but does not explicitly disclose of a fire-extinguishing component wherein the fire-extinguishing component is below the battery arrays and is provided with a fluid passageway for storing fire-extinguishing liquid.
Lee teaches of a battery pack comprising a battery module having at least one battery cell, a pack case made of a metal material and configured to package the battery module, and a fire extinguishing liquid guide cover configured to cover one side of the pack case, the fire extinguishing liquid guide cover being melted over a predetermined temperature to form an opening so that a fire extinguishing liquid is guided into the pack case ([0011]). Lee further teaches the fire-extinguishing liquid smoothly flows into a pack case when a fire or overheating occurs at the battery pack ([0026]), allowing the liquid to suppress the fire of the battery pack ([0087]).  While Lee is silent as to the fire-extinguishing agent provided below the batteries, Lee further teaches in a broader context the fire extinguishing liquid guide cover may include a cover plate configured to cover a fire extinguishing liquid guide hole formed at one side of the pack case ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a fire-extinguishing agent and have the liquid guide cover at the lower end of Chiba’s battery assembly (Figure 4) to prevent fire from building up within the assembly. By doing so, the fire can be suppressed quickly, minimizing the damage within the assembly, as taught by Lee. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,094,994 and claims 1-13 or US Patent No. 11,251,487. Although the claims at issue are not identical, they are not patentably distinct from each other because the extension portions of the fireproof component of the instant claims are obvious in view of the extension portions found in the patented claims, and the instant claims are broader than the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723